Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 2, 3, 4, 5, 6, 9, 23, 27, 28, 29, 30, 31, 32, and 33 have been amended. Claims 10-22, 24-26, and 34 have been canceled. Claims 35-37 have been added. Claims 1-9, 23, 27-33, and 35-37 are pending and rejected in the application. This action is Final. 

Allowable Subject Matter
Claims 4-9 and 28-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the allowable subject matter does not overcome the 35 USC § 101 rejection. 

Claim Objection 
Claim 3 and 27 are objected to because of the following informalities:  
Claims 3 and 27 are objected to because the limitation “and/or” needs to be corrected by removing either the “and” or the “or”.               

Response to Arguments

Applicant Argues 
The claimed approach thus, at least, improves communication bandwidth in the system and thus clearly improves the technology itself. See e.g., paragraphs [0007]-[0012] of Applicant’s specification. These features thus provide technical improvements to, at least, the area of telecommunication technology. As such, the claimed features provide “significantly more” as required for eligibility.

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered but they are not persuasive. Applicant argues “The claimed approach thus, at least, improves communication bandwidth in the system and thus clearly improves the technology itself. See e.g., paragraphs [0007]-[0012] of Applicant’s specification. These features thus provide technical improvements to, at least, the area of telecommunication technology. As such, the claimed features provide “significantly more” as required for eligibility.” The Examiner respectfully disagrees. The abstract claims do not recite the technical improvement of improving bandwidth as noted in paragraph[0007]-[0012] of the specification. The Examiner suggest adding the complete implementation of improving the bandwidth in the claims. claims 1, 23, and 35 similarly recites receive a first request, indicating to query target service information of a first application (app) on the terminal; determine, according to a query policy of the terminal, to process the first request on the terminal or request a service system associated with the terminal to process the first request, wherein the query policy includes conditions associated with storage duration of the target service information of the first app on the terminal. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a terminal, a processor, a memory, non-transitory computer readable storage medium, and a transceiver.” For example, in the context of this claim, “receive a first request, indicating to query target service information of a first application (app) on the terminal” encompasses a person receiving instructions to determine and search for target service information of a first application on a terminal. In addition, “determine, according to a query policy of the terminal, to process the first request on the terminal or request a service system associated with the terminal to process the first request” encompasses a person reading the query policy in order to process the request. Next, “wherein the query policy includes conditions associated with storage duration of the target service information of the first app on the terminal” encompasses a person writing on paper the query policy that includes conditions associated with storage duration of the target service information of the first app on the terminal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Applicant Argues 
Independent claim 1 (and similarly independent claim 23), as amended, recites “determining, according to a query policy of the terminal, to process the first request on the terminal or request a service system associated with the terminal to process the first request, wherein the query policy includes a condition associated with storage duration of the target service information of the first app on the terminal.” Attfield fails to disclose or suggest such features.

Examiner Responds:
The Examiner respectfully disagrees. Attfield discloses determine, according to a query policy of the terminal, to process the first request on the terminal or request a service system associated with the terminal to process the first request (Figure 2, column 4, lines 54-67, “The PEPs thereby serve to provide rigorous enforcement of access decisions, in some cases by appropriately controlling access to resources and information located on the handset or elsewhere such as in a remote location on a network, and by monitoring the execution of allowed actions. In some cases, such control will consist of appropriately allowing or denying access to a resource…etc.”, the reference describes the system reviewing stored local policies (i.e., a query policy preset on the terminal, as claimed) to process the request (i.e., to process the first request, as claimed).). Thus, Attfield discloses the elements in the claims. 
Applicant’s remaining arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 23, and 26-34 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 23, and 35 similarly recites receive a first request, indicating to query target service information of a first application (app) on the terminal; determine, according to a query policy of the terminal, to process the first request on the terminal or request a service system associated with the terminal to process the first request, wherein the query policy includes conditions associated with storage duration of the target service information of the first app on the terminal. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a terminal, a processor, a memory, non-transitory computer readable storage medium, and a transceiver.” For example, in the context of this claim, “receive a first request, indicating to query target service information of a first application (app) on the terminal” encompasses a person receiving instructions to determine and search for target service information of a first application on a terminal. In addition, “determine, according to a query policy of the terminal, to process the first request on the terminal or request a service system associated with the terminal to process the first request” encompasses a person reading the query policy in order to process the request. Next, “wherein the query policy includes conditions associated with storage duration of the target service information of the first app on the terminal” encompasses a person writing on paper the query policy that includes conditions associated with storage duration of the target service information of the first app on the terminal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
 
This judicial exception is not integrated into a practical application. Claims 1, 23, and 35 recites no additional limitations other than “a terminal”, “processor”, “a memory, non-transitory computer readable storage medium, and “a transceiver” implementing the limitations. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving…etc., and determining…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1 and 24 recites “a terminal”, “processor”, “a memory, and “a transceiver” implementing the limitations. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating and executing…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 23, and 35 are not patentable eligible under 35 USC 101. 

The limitation “receiving the first request, the method further comprises: receiving the target service information based on a second request indicating to query the target service information of a second app on the terminal; and storing the target service information and recording a storage moment of the target service information.” of dependent claim 2 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible under 35 USC 101. 

The limitation “wherein determining, according to the query of the terminal, to process the first request on the terminal or request the service system associated with the terminal to process the first request comprises: when the first request meets a first condition, requesting the service system to process the first request, wherein the first condition includes: no target service information stored on the terminal and/or a service type of the target service information is a first service type; and when the first request does not meet the first condition, determining, based on storage duration of the target service information on the terminal, to process the first request on the terminal or request the service system to process the first request.” of dependent claim 3 and similarity recited in dependent claim 27 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3 and 27 are not patent eligible under 35 USC 101. 

The limitation “wherein determining, based on the storage duration of the target service information on the terminal, to process the first request on the terminal or request the service system to process the first request comprises: determining whether the storage duration is greater than a first preset duration and less than a second preset duration, wherein the first preset duration and the second preset duration separately correspond to the target service information of the first app; and if the storage duration is greater than the first preset duration and less than the second preset duration, querying the terminal for the target service information” of dependent claim 4 and similarity recited in dependent claim 28 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4 and 28 are not patent eligible under 35 USC 101.
 
The limitation “wherein determining whether the storage duration is greater than the first preset duration and less than the second preset duration comprises: determining whether a time interval between the storage moment and a query moment is greater than the first preset duration and less than the second preset duration, wherein the query moment is a moment at which the first request is received.” of dependent claim 5 and similarity recited in dependent claim 29 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5 and 29 are not patent eligible under 35 USC 101. 

The limitation “wherein determining, based on the storage duration of the target service information on the terminal, to process the first request on the terminal or request the service system to process the first request comprises: determining whether the storage duration is greater than second preset duration, wherein the second preset duration corresponds to the target service information of the first app; if the storage duration is greater than a second preset duration, sending the first request to the service system; and receiving the target service information sent by the service system.” of dependent claim 6 and similarity recited in dependent claim 30 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6 and 30 are not patent eligible under 35 USC 101.

The limitation “The method according to claim 6, wherein determining whether the storage duration is greater than the second preset duration comprises: determining whether a time interval between the storage moment and a query moment is greater than the second preset duration, wherein the query moment is a moment at which the first request is received.” of dependent claim 7 and similarity recited in dependent claim 31 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7 and 31 are not patent eligible under 35 USC 101. 

The limitation “The method according to claim 6, wherein after receiving the target service information sent by the service system, the method further comprises: storing the target service information and recording the storage moment of the target service information.” of dependent claim 8 and similarity recited in dependent claim 32 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 8 and 32 are not patent eligible under 35 USC 101. 

The limitation “wherein determining, based on the storage duration of the target service information on the terminal, to process the first request on the terminal or request the service system to process the first request comprises: determining whether the storage duration is less than a first preset duration, wherein the first preset duration corresponds to the target service information of the first app; and if the storage duration is less than the first preset duration, returning request failure information to the first app, wherein determining whether the storage duration is less than the first preset duration includes determining whether a time interval between the storage moment and a query moment is less than the first preset duration, wherein the query moment is a moment at which the first request is received.” of dependent claim 9 and similarity recited in dependent claim 33 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 23. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 9 and 33 are not patent eligible under 35 USC 101. 

The limitation “wherein the first request is filtered from requesting the service system to process the first request based on the query policy thereby reducing unnecessary bandwidth traffic.” of dependent claim 36 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 36 is not patent eligible under 35 USC 101. 

The limitation “wherein the target service information includes basic service information of the first app, wherein the basic service information includes information supplemental to use of the first app.” of dependent claim 37 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 37 is not patent eligible under 35 USC 101. 


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 23, 27, 35, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Attfield et al. U.S. Patent (10,169,571; hereinafter: Attfield) in view of Flynn et al. U.S. Patent Publication (2021/0176637; hereinafter: Flynn) 

Claims 1, 23, and 35
As to claims 1 and 23, Attfield discloses a terminal, comprising: 
a processor(column 5, lines 28-32, “One embodiment of the invention utilizes a unique policy object language (POL) for expressing policies and policy sets, and employs a specialized policy processor…etc.”); 
a transceiver (column 5, lines 42-46, “As non-limiting examples, such an entity might be a wireless carrier or other network service provider, or a provider of a service available over a network, or a device manufacturer, or a corporate device owner, or an end user of the device…etc.”); and
a memory configured to store computer readable instructions that, when executed by the processor, cause the terminal to (column 12, lines 29-34, “Possible use of physical memory; the memory management unit (MMU) is turned off during execution of the code that is returned to the caller…etc.”):
receive a first request, indicating to query target service information of a first application (app) on the terminal (Figure 2, column 4, lines 46-53, “In one embodiment, each handset protected by the invention has installed software (termed "DEADBOLT.TM.") with capabilities including an agent implementation for performing secure query and response communication with remote PDP server instances and other supporting tasks, and for managing enforcement of policy-based decisions, either directly as received from a query-response, or from a local decision cache...etc.”, the reference describes receiving a request to use a camera application (i.e., receiving a first request, as claimed). The request is used to determine, in the local cache (i.e., on the terminal, as claimed), policy based decisions (i.e., target service information) to will allow use of the picture application.); and 
determine, according to a query policy of the terminal, to process the first request on the terminal or request a service system associated with the terminal to process the first request (Figure 2, column 4, lines 54-67, “The PEPs thereby serve to provide rigorous enforcement of access decisions, in some cases by appropriately controlling access to resources and information located on the handset or elsewhere such as in a remote location on a network, and by monitoring the execution of allowed actions. In some cases, such control will consist of appropriately allowing or denying access to a resource…etc.”, the reference describes the system reviewing stored local policies (i.e., a query policy preset on the terminal, as claimed) to process the request (i.e., to process the first request, as claimed).).

Attfield does not appear to explicitly disclose wherein 
the query policy includes a condition associated with storage duration of the target service information of the first app on the terminal. 

However, Flynn discloses he query policy includes a condition associated with storage duration of the target service information of the first app on the terminal (paragraph[0063]-paragraph[0065], “These new policy aspects may be used to manage the lifetime of the Authorization Policy allowing IoT/M2M service layers to offer advanced capabilities with easier call flows. For example, the new feature that enables the definition of a policy that allows a maximum of ten authorizations can be enhanced to automatically delete the policy after the authorizations are exhausted. Alternatively, the policy can reset each day offering the ability to specify a daily limit. Example information in the new policy is listed in Table 1 and may be included in the “Update Service/Data” message…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Attfield with the teachings of Flynn to have a policy storage conditions which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Attfield with the teachings of Flynn to provide device behavior and characteristics which can lead to easier deployment, more efficeient operation, more secure operations, and more reliable operations (Flynn: paragraph[0006]).

Claims 3 and 27
As to claims 3 and 27, the combination of Attfield and Flynn discloses all the elements in claim 1, as noted above, and Flynn further discloses wherein determining according to the query policy of the terminal, to process the first request on the terminal or request the service system associated with the terminal to process the first request comprises: 
when the first request meets a first condition, requesting the service system to process the first request, wherein the first condition includes: no target service information is stored on the terminal and/or a service type of the target service information is a first service type (paragraph[0052], “; determining one or more context aware states associated with the authorization policy, wherein the one or more context aware states comprise an indication of one or more conditions for accessing the at least one of the data or service made available by the service layer, and wherein the one or more conditions comprise a number of allowed accesses to the at least one of the data or service made available by the service layer; determining whether the one or more conditions associated with the one or more context aware states are valid; and granting, to the device and based on determining that the one or more conditions associated with the one or more context aware states are valid, access to the at least one of the data or service made available by the service layer….etc.”); and 
when the first request does not meet the first condition, determining, based on the storage duration of the target service information on the terminal, to process the first request on the terminal or request the service system to process the first request (paragraph[0053], “The one or more conditions associated with the one or more context aware states may further comprise a time duration for accessing the at least one of the data or service made available by the service layer. The one or more conditions associated with the one or more context aware states may further comprise a type of device that is allowed access to the at least one of the data or service made available by the service layer. The one or more conditions associated with the one or more context aware states may be independent of the device and the request to access the at least one of the data or service made available by the service layer…etc.”).

Claim 36
As to claim 36, the combination of Attfield and Flynn discloses all the elements in claim 1, as noted above, and Flynn further discloses wherein the first request is filtered from requesting the service system to process the first request based on the query policy thereby reducing unnecessary bandwidth traffic (paragraph[0061], “In step 1, when a new request arrives, the IoT/M2M service layer searches for authorization policies that apply to the specific service or data being requested. When the polices are identified, they may be checked to see if the originating IoT/M2M entity has authorization to perform the requested operation. If it is determined that the request is “authorized,” then the IoT/M2M service layer may give access to the data or service…etc.”).

Claim 37
As to claim 37, the combination of Attfield and Flynn discloses all the elements in claim 1, as noted above, and Flynn further discloses wherein the target service information includes basic service information of the first app, wherein the basic service information includes information supplemental to use of the first app (paragraph[0052], “determining whether the one or more conditions associated with the one or more context aware states are valid; and granting, to the device and based on determining that the one or more conditions associated with the one or more context aware states are valid, access to the at least one of the data or service made available by the service layer…etc.”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Attfield et al. U.S. Patent (10,169,571; hereinafter: Attfield) in view of Flynn et al. U.S. Patent Publication (2021/0176637; hereinafter: Flynn) and further in view of Tsuchiya et al. U.S. Patent Publication (2014/0095594; hereinafter: Tsuchiya) 

Claim 2 
As to claim 2, the combination of Attfield and Flynn discloses all the elements in claim 23, as noted above, but do not appear to explicitly disclose wherein before receiving the first request, the instructions causes the terminal to further perform: Page 5 of 9 KILPATRICK TOWNSEND 73550240 1Amdt. dated October 22, 2020Preliminary Amendmentreceiving the target service information based on a second request indicating to query the target service information of a second app on the terminal; and 
storing the target service information and recording a storage moment of the target service information.  

However, Tsuchiya discloses wherein before receiving the first request, the instructions causes the terminal to further perform: Page 5 of 9 
KILPATRICK TOWNSEND 73550240 1Amdt. dated October 22, 2020Preliminary Amendmentreceiving the target service information based on a second request indicating to query the target service information of a second app on the terminal (paragraph[0043], “The service information receiving unit 122 receives service information from the cloud server 200 in response to the service-information-obtain request, and stores the service information in a service information storage 124. The service information includes an HTTP (Hypertext Transfer Protocol) query which is access information necessary to access a service, information-on-icon corresponding to the service, and the like. The information-on-icon includes information on an icon image, service name information corresponding to the icon, and the like…etc.”); and 
storing the target service information and recording a storage moment of the target service information (paragraph[0067]-paragraph[0068], “The storage service information 21 includes information on the respective one or more services. The storage service information 21 includes a set of information in relation with the respective services. Information in relation with each service includes a service ID, a service name, information-on-icon, a query-generating script, and the like. The service ID is information identifying a service. The service name is, for example, a service name that a user is capable of recognizing the service. The information-on-icon includes size information on an icon image, image data of the icon, the data format, and the like. The query-generating script is a script of the procedure for generating an HTTP query which is access information necessary to access the service…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Attfield with the teachings of Flynn and Tsuchiya to determine service information based on the request which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Attfield with the teachings of Flynn and Tsuchiya to provide a server apparatus and an information processing apparatus capable of responding to changes of services flexibly and efficiently (Tsuchiya: paragraph[0007]).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ben Ayed U.S. Patent (8,646,060) discloses facilitating login using adaptive authentication. 
	NIU et al. U.S. Patent Publication (2020/0301917) discloses a data protection method and device and a storage medium based on preset polices.
 	Spivey et al. U.S. Patent Publication (2010/0041391) discloses a method to collect data from mobile devices and mobile networks using filtering, compression, encryption, memory management, and power management technologies to collect mobile device metrics at the mobile device.
	KHANFOUCI et al. U.S. Patent Publication (2010/0173612) discloses setting or maintain a preferential condition for a mobile terminal. 
	






Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
July 22, 2022